NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

CHEESE SYSTEMS, INC.,
Plaintiff/Counterclaim Defendant-Appellant,

AND
CUSTOM FABRICATING AND REPAIR, INC.,
Counterclaim Defendant-Appellant,

V.

TETRA PAK CHEESE AND POWDER SY_STEMS,
INC. AND TETRA LAVAL HOLDINGS & FINANCE
S.A.,

Defendants/ Counterclaimants-Appellees.

2012-1463, -1501

Appeals from the United States District Court for the
Western District of Wisconsin in case no. 11-CV-0021,
Senior Judge Barbara B. Crabb ’

CHEESE SYSTEMS, INC.,
Plaintiff/Counterclaim Defendant-Appellee,

AND
CUSTOM FABRICATING AND REPAIR, INC.,
Counterclaim Defendant-Appellee,

CHEESE SYSTEMS, INC. V. TETRA PAK CHEESE 2

V.

TETRA PAK CHEESE AND POWDER SYSTEMS,
INC. AND TETRA LAVAL HOLDINGS & FINANCE
S.A.,

Defendants/ Cou,nterclaimants-Appellants.

2012-1502

Appeal from the United States District Court for the
Western District of Wisconsin in case no. 11-CV-0O21,
Senior Judge Barbara B. Crabb.

ON MOTION

ORDER

Tetra Pak Cheese and Powder Systems, Inc. and
Tetra Laval Holdings & Finance, SA move without oppo-
sition to withdraw their cross-appeal, no. 2012-1502.

Upon consideration thereof,

IT Is ORDERED THAT:

 (1) The motion to withdraw 2012-1502 i_s granted.
The appeal is dismissed.

(2) Each side shall bear its own costs in 2012-1502.
(3) The revised official caption is reflected above.

3 CHEESE SYSTEMS, INC. V. TETRA PAK CHEESE

FoR THE CoURT

AUG 2 9 2912 /S/ Jan Horbaly
Date J an Horbaly
Clerk

cc: John P. Fredrickson, Esq.
Philip L. Hirschhorn, Esq.

s25
issued AS A mandate (For 2012-1502 only); AUG 29 Zfll?

=lu=.u
. al~ow\erens\=on
U'STl:'IGEtl:EUERAL C|RCU|T

AUG 20 2012

JAN HORBALY
CLEBK